DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-6, 10-16, 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 10, 15 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a first ear bud having wireless communications circuitry and an electrical connector element; a second ear bud having wireless communications circuitry and an electrical connector element; a first electric cabling having a first end provided with a first electrical connector element releasably connectable with said electrical connector element of said first ear bud, a second end provided with a second electrical connector element releasably connectable with said electrical connector element of said second ear bud and a third electrical connector element disposed intermediate said first and second ends of the first electric cabling; and second electric cabling having a first end provided with a fourth electrical connector element releasably connectable with said third electrical connector element and a second end provided with a fifth electrical connector element connectable with an output connector element of an electronic device to receive an audio signal from said electronic device, 3wherein the third electrical connector element and the fourth electrical connector element comprise a plurality of spring-loaded electrical connector elements 


Regarding claim 20 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a storage case and earphone system, wherein: said earphone system comprises: 7a first ear bud having wireless communications circuitry and an electrical connector element; a second ear bud having wireless communications circuitry and an electrical connector element; a first electric cabling having a first end provided with a first electrical connector element releasably connectable with said electrical connector element of said first ear bud, a second end provided with a second electrical connector element releasably connectable with said electrical connector element of said second ear bud and a third electrical connector 




Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2017/0195771), Hung discloses a device that involves storing multiple input modes and multiple instructions in a microcontroller. Relationships between the input modes and the instructions to the microcontroller are provided. An input applied to an input unit is received. An input mode of the input modes is recognized by the microcontroller based on the input. One of the instructions is executed by the microcontroller corresponding to the recognized input mode. The microcontroller is allowed to switch a wireless earphone from a power-off mode to a power-on mode upon recognizing the first input mode. The method enables configuring an earphone set to communicate with an audio content providing device through wireless connections, so that the audio content providing device can provide audio streaming to the earphone set, where an audio interface provides noise cancellation function to eliminate ambient noise for allowing a speaker to deliver high quality sound or amplify certain frequencies of sound for human speech. The method ensures that a stabilizer is configured to increase wearing stability and comfort of the earphone on the user, where an auricular part of the stabilizer is configured to fit an auricle of a user and provide wearing stability to the user (see fig. 1, ¶ 0035-0042). 

In view of (US 9,635,448), Monahan discloses an apparatus having first and second cables including conductors electrically coupled to inputs of corresponding first 


In view of (US 2017/0134845), Milam discloses a system has a first earbud assembly and a second earbud assembly provided with a housing. An audio driver is arranged within the housing. A wireless receiving unit is operatively coupled to the audio driver, and receives a wireless data signal and drives the driver based on audio data transmitted in the wireless data signal. A first end of a tether removably couples to the first earbud assembly by a first detachable connector. A second end of the tether 


In view of (US 2017/0111724), Toner discloses a system having a docking unit configured to connect to a detachable integrated power and audio cable. The docking unit operates to transfer power or audio from the integrated cable to headset, and to dock the integrated cable for subsequent use. The docking unit is adapted to engage in a digital audio exchange with smartphone through an Apple Lightning (RTM: Proprietary computer bus and power connector created by Apple Inc.) connector/cable or universal serial bus (USB) to Micro/Mini USB cables connected directly to smartphone. The system allows a user to carry one assembly providing integrated power and audio functions without having to carry two separate devices such as ear buds and a power cord, and thus, realizing a more efficient way of providing power and audio to user with minimal hardware. A new audio interface such as Apple Lightning connector/cable and USB to Mini/Micro USB cables is provided to smartphones, so as to enhance the 

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651